Title: From George Washington to Brigadier General Henry Knox, 5 June 1779
From: Washington, George
To: Knox, Henry


        
          Sir:
          Pompton [N.J.] June 5th 1779
        
        The army is now crossing the Mountain to take post on the upper communication. It will be unsafe for you to move on through the clove. You will therefore be pleased to file off by the road from Morris town toward Sussex so as to proceed on by the upper route from Sussex to New Windsor, till you join the army. This is meant as a general direction. You will inform yourself more particularly of the best route from Morris to the upper road from Sussex to Chester and take that. I am, Sir, Your most obed. servt
        
          Go. Washington
        
      